BROWN, Justice.
This appeal is brought to review a decree of the circuit court sitting in equity awarding the custody of Sara Antonica Powell, the nine year old daughter of appellant, to her maternal aunt, the sister of appellant, with the privilege of visitation on the part of appellant.
The evidence shows that the learned trial Judge has thrice considered the matter of the child’s welfare on evidence given ore terms and because of matters material to her best interest, finally entered the order above stated.
After due consideration of the voluminous record, we are at the conclusion that the decree should be affirmed, without entering into a delineation of the testimony which could serve no good purpose or benefit to the child or the parties in interest.
Affirmed.
LIVINGSTON, C. J., and SIMPSON and STAKELY, JJ., concur.